Dismissed and Opinion filed August 21, 2003








Dismissed and Opinion filed August 21, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00680-CV
____________
 
IN THE INTEREST OF R.K.B., JR.
 
 
 

 
On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 01-08157J
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from a decree of termination of
parental rights, signed November 1, 2002. 
No motion for new trial was filed. 
Appellant=s notice of appeal was filed on June 9, 2003.  On July 21, 2003, Texas Department of
Protective & Regulatory Services filed an amended motion to dismiss,
claiming this court has no jurisdiction because the notice of appeal was not
timely filed.  Appellant has filed no
response to the motion.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusions of law. 
See Tex. R. App. P. 26.1]




Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959
S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
Accordingly, we grant the motion to dismiss and order the
appeal dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 21, 2003.
Panel consists of Justices Hudson,
Fowler and Anderson.